DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2022 has been entered. 
This action is in response to the papers filed on July 28, 2022.  Applicants’ arguments and amendments to the claims filed July 5, 2022 have been entered.  Claims 16, 22, 31, and 33 have been amended, claims 1-15, 18-19, 21, 23, and 32 have been cancelled, and no claims have been newly added.  Claims 16, 17, 20, 22, 24-31, and 33 are pending and under current examination.  
Priority
Acknowledgment is made of applicant’s claim for domestic priority to the filing dates of the United States Provisional Patent Application Serial No. 62/548,643 fled on August 21, 2077.
Partial Withdrawn Claim Rejections - 35 USC § 112
	      Claims 16, 24, 25, and 31 were rejected in the Office Action mailed April 5, 2022 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because claims 16, 24, 25, and 31 recite “oxidized,” and it was unclear as to why the comma is present.  Applicants' argument concerning coordinate adjectives has been fully considered and found persuasive. Accordingly, the instant rejection is hereby withdrawn.
Withdrawn Claim Rejections - 35 USC § 103
	      Claims 16, 17, 20, 22, 24-29, 31, and 33 were rejected in the Office Action mailed April 5, 2022 under 35 U.S.C. 103 as being unpatentable over the combination of Samorezov et al. (Bioconjugate Chemistry, 2015, 26, 1339-1347) and Skardal et al. (Tissue Engineering: Part A, Vol. 16, No. 8, 2010, 2675-2685).  Applicants' argument concerning the oxidized natural polymer has been fully considered and found persuasive. Accordingly, the instant rejection is hereby withdrawn.  The claims are subject to new grounds of rejection as set forth below.
	      Claims 30 and 33 were rejected in the Office Action mailed April 5, 2022 under 35 U.S.C. 103 as being unpatentable over the combination of Samorezov et al. (Bioconjugate Chemistry, 2015, 26, 1339-1347) and Skardal et al. (Tissue Engineering: Part A, Vol. 16, No. 8, 2010 2675-2685) as applied to claim 16, 27, 28, 29, and 31 above, and further in view of Alsberg et al. (Pub. No.: US 2011/0008443; Pub. Date: Jan. 13, 2011).  Applicants' argument concerning the oxidized natural polymer has been fully considered and found persuasive. Accordingly, the instant rejection is hereby withdrawn.  The claims are subject to new grounds of rejection as set forth below.

Response and Maintained Claim Rejections - 35 USC § 112
Applicant’s amendment necessitates the new grounds of rejection.
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 16, 17, 20, 22, 24-30 remain rejected in modified form under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 is vague and indefinite as the claims recite in part a “method for forming a bioactive agent spatially patterned biodegradable hydrogel having discrete portions and/or patterns of immobilized bioactive agent”.  This is vague and indefinite as it is unclear what exactly is being claimed.  For example are the claim directed towards a method of forming a bioactive agent or are the claims directed towards a method for forming a spatially patterned biodegradable hydrogel having discrete portions and/or patterns of an immobilized bioactive agent.  
	
Claim 16 additionally recites “a) combining oxidized, methacrylated natural polymer macromers, which include at least one first photocrosslinkable group, bioactive agent coupling natural polymer macromers, which include at least one second photocrosslinkable group reactive with the first crosslinkable group, at least one bioactive agent that couples to the bioactive agent coupling natural polymer macromers, and at least one cell” which is vague and indefinite.   Specifically, the claim recites “which include at least one first photocrosslinkable group, bioactive agent coupling natural polymer macromers”.  It is unclear if the bioactive agent coupling natural polymer macromers is intended to be part of the methacrylated natural polymer macromers or an additional component.  Similarly, the claimed language of “which include at least one second photocrosslinkable group reactive with the first crosslinkable group, at least one bioactive agent that couples to the bioactive agent coupling natural polymer macromers, and at least one cell”  is unclear because one cannot tell if the at least one bioactive agent that couples to the bioactive agent coupling natural polymer macromers, and at least one cell is included as part of the bioactive agent coupling natural polymer macromers or are part of the components to be combined with the methacrylated natural polymer macromers.  Applicant needs to clarify what is the methacrylated natural polymer macromers and what are components that are going to be combined with the methacrylated natural polymer macromers because the instant claim is unclear.

Claim 16 additionally recites “d) and optionally, bioactive agent that is not coupled to the crosslinked bioactive agent coupling polymer macromers to provide a bioactive agent spatially patterned biodegradable hydrogel having discrete portions and/or patterns of immobilized bioactive agent” which is vague and indefinite.  It is unclear if the optional portion includes everything after the comma or just a portion of what comes after the comma.

 	Furthermore, claim 16 recites c) selectively exposing discrete portions of the photocrosslinkable hydrogel to actinic radiation effective to initiate cross-linking of the photocrosslinkable…e) further exposing the hydrogel to actinic radiation effective to initiate further cross linking of the base polymer in regions of the hydrogel not previously
 exposed to actinic radiation”.   This is vague and indefinite as it is unclear how one forms a spatially patterned biodegradable hydrogel, when step e) requires steps to cross-link the portions of polymer in regions of  the hydrogel not previously exposed to actinic
 radiation especially in light of uncoupled bioactive agent still being present.  
	Finally, the claim 16 is directed towards “[a] method for forming a bioactive agent spatially patterned biodegradable hydrogel having discrete portions and/or patterns of immobilized bioactive agent” and it appears that d) results in “a bioactive agent spatially patterned biodegradable hydrogel having discrete portions and/or patterns of immobilized bioactive agent”.  As steps a-d already accomplishes the method of creating the bioactive agent spatially patterned biodegradable hydrogel having discrete portions and/or patterns of immobilized bioactive agent, it is unclear what step e, with the additional crosslinking, is directed to, where it fits into the claimed method, or if it is just an intended use.  
Claims 17, 20, 22, and 24-30, are included in this rejection as they depend directly or indirectly from base claim 16.
	Claims 31 and 33 remain rejected in modified form under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 31 is vague and indefinite as the claims recite in part a “method for forming a growth factor spatially patterned biodegradable hydrogel having discrete and/or local patterns of immobilized growth factor,”.  This is vague and indefinite as it is unclear what exactly is being claimed.  For example are the claim directed towards a method of forming a growth factor or are the claims directed towards a method for forming a spatially patterned biodegradable hydrogel having discrete portions and/or patterns of an immobilized growth factor.  

	Furthermore, claim 31  is directed towards “[a] method for forming a growth factor spatially patterned biodegradable hydrogel having discrete and/or local patterns of immobilized growth factor” and it appears that the claim achieved the stated method by “selectively photocrosslinking acrylated and/or methacrylated heparin with the oxidized, methacrylated alginate hydrogel in the presence of the heparin binding growth factor and cells to create discrete and/or local patterns of photocrosslinked regions of heparin crosslinked to the alginate hydrogel;”.  As such it is unclear what step of “further photocrosslinking the oxidized, methacrylated alginate hydrogel to photocrosslink regions of the oxidized, methacrylated alginate hydrogel not previously photocrosslinked” is directed to, where it fits into the claimed method, or if it is just an intended use.   As such this step is interpreted as a further use after the method for forming a growth factor spatially patterned biodegradable hydrogel having discrete and/or local patterns of immobilized growth factor is accomplished.
Claim 33 is included in this rejection as claim 33 depends directly from base claim 31.
Response to arguments:
	To the extent that Applicants’ arguments are pertinent to new rejections, they are addressed as follows: 
	Applicant traverses the rejection arguing that claim 16 has been amended to clarify the claim by reciting the spatially patterned hydrogels are formed due to the portions/patterns of the bioactive agent or the growth factor not simply crosslinking.  The claims have also been amended to include a second crosslinking step to further clarify the claims.  
Applicant’s argument has been fully considered, but not found persuasive.  The newly added language of “having discrete portions and/or patterns of immobilized bioactive agent” further confuses what the method is directed to.  Specifically it is unclear claim 16 is directed towards a method of forming a bioactive agent or are the claims directed towards a method for forming a spatially patterned biodegradable hydrogel having discrete portions and/or patterns of an immobilized bioactive agent.   With respect to the second crosslinking step this also raises 112 (b) issues as steps a-d already accomplishes the method of creating the bioactive agent spatially patterned biodegradable hydrogel having discrete portions and/or patterns of immobilized bioactive agent, it is unclear what step e, with an additional crosslinking step, is directed to, where it fits into the claimed method, or if it is just an intended use.    Accordingly, the 112 rejections are maintained.

Response & New Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claim 16, 17, 20, 22, 24-29, 31, and 33 is rejected, under 35 U.S.C. 103 as being unpatentable over the combination of Samorezov et al. (Bioconjugate Chemistry, 2015, 26, 1339-1347), Gomez et al. (Carbohydrate Polymers 67 (2007) 296-304); and Skardal et al. (Tissue Engineering: Part A, Vol. 16, No. 8, 2010, 2675-2685) for reasons of record.

	Regarding claims 16, 18, 22, 24-29, and 31, Samorezov discloses a method of making micropatterned spatial controlled hydrogel wherein the alignment of cells seeded on the hydrogel  are controlled comprising (a) providing the ionically crosslinkable  natural polymer hydrogel base polymer of methacrylated alginate (Title and abstract), a crosslinkable bioactive agent coupling macromer, calcium chloride  for ionic crosslinking and an active agent (page 1346 column 1 paragraph 2, page 1345 column 1 paragraphs 1-2, column 2 paragraph 2, and page 1340 Fig. 1), wherein the coupling polymer macromere is methacrylated heparin and the bioactive agent is heparin binding growth factors (page 1344 column 1 bottom of the page); (b) selectively exposing discrete portions of the crosslinkable hydrogel and methacrylated heperin, by means of a pattern photomask, to UV light thus only reacting portions that are not covered by the photomask;  and (c) incubating  the material overnight to remove the uncrosslinked polymer macromers (page 1346 column 1 paragraph), as the polymer base layer disclosed by Samorezov is the same as the instantly elected species of methacrylated alginate, the hydrogel would be biodegradable, wherein the cells are seeded on the hydrogel surface or in its interior (page 1344, column 2 paragraph 1).

	With respect to the limitation of further exposing the hydrogel to actinic
 radiation effective to initiate further crosslinking of the base polymer in regions of the hydrogel not previously exposed to actinic  radiation, this limitation comes after the bioactive agent spatially patterned biodegradable hydrogel having discrete portions and/or patterns of immobilized bioactive agent is formed in step d, therefore the claimed method has already been accomplished and anything further is not directed towards nor does it limit the instantly claimed method.  However, in the interest of compact prosecution, Samorezov discloses (b) selectively exposing discrete portions of the crosslinkable hydrogel and amino acid peptide sequence, by means of a pattern photomask, to UV light thus only reacting portions that are not covered by the photomask;  and (c) incubating  the material overnight to remove the uncrosslinked polymer macromers (page 1346 column 1 paragraph).  It would have been prima face obvious to one of ordinary skill in the art to stimulate further crosslinking and removing additional uncrosslinked polymer macromers after the initial crosslinking and removing uncrosslinked polymer macromers as a mere duplication of a method in order to achieve a more pure product free from uncrosslinked polymer macromers.

	While Samorezov discloses a method for making micropatterned spatial controlled hydrogel comprising with encapsulated cells, Samorez does not explicitly disclose wherein the methacylated natural polymer is oxidized or adding the cells to the crosslinkable solution to arrive at the encapsulated cells.  	
	However, in the same field of endeavor of the biodegradable natural polymer alginate (abstract) to be used as a polymer drug carrier (page 296 column 1), Gomez discloses hydrogels obtained from oxidized hydrogels (page 302 section 3.5.2 and abstract).
	Additionally, in the same field of endeavor of forming hydrogels from methacrylated natural polymer macromers (abstract), Skardal discloses adding cells to the methacrylated natural polymer macromers solution prior to crosslinking (page 2678 column 2 first paragraph).
	With respect to the language of wherein the discrete portions and/or patterns of immobilized bioactive agent modulate a function and/or characteristic of the at least on cell encapsulated therein and elicit location specific control over cellular function, as Samorezov discloses the instant spatially patterned hydrogel formed by the instantly claimed method it would be expected to modulate a function and/or characteristic of the at least on cell encapsulated therein and elicit location specific control over cellular function until and unless Applicant can provide evidence to the contrary.
“Products of identical chemical composition can not have mutually exclusive 0properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

	Regarding claim 17, Samorezov discloses changing the crosslinked hydrogel with active agent material solution every other day (page 1345; column 1 paragraph 2), this would have the effect of removing the bioactive agent hat was not coupled the polymer macromers. 
	
	Regarding claim 20, Samorezov discloses the photocrosslinkable hydrogel includes a photoinitiator (page 1345 column 1, paragraph 2).
	Regarding claim 21, Samorezov discloses including cells dispersed in the hydrogel (page 1346 column 1 paragraph 2).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to (a) provide an ionically crosslinkable  natural polymer hydrogel base polymer of methacrylated alginate (Title and abstract), a crosslinkable bioactive agent coupling macromer, calcium chloride  for ionic crosslinking and an active agent (page 1346 column 1 paragraph 2, page 1345 column 1 paragraphs 1-2, column 2 paragraph 2, and page 1340 Fig. 1), wherein the coupling polymer macromere is methacrylated heparin and the bioactive agent is heparin binding growth factors (page 1344 column 1 bottom of the page); (b) selectively exposing discrete portions of the crosslinkable hydrogel and the methacryalted heparin, by means of a pattern photomask, to UV light thus only reacting portions that are not covered by the photomask;  and (c) incubating  the material overnight to remove the uncrosslinked polymer macromers as disclosed by Samorezov et al., as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Samorezov had already disclosed a method for making a crosslinked alginate hydrogel with micropatterned spatial control  by the method of providing an ionically crosslinkable  natural polymer hydrogel base polymer of methacrylated alginate (Title and abstract), a crosslinkable bioactive agent coupling macromer, calcium chloride  for ionic crosslinking and an active agent (page 1346 column 1 paragraph 2, page 1345 column 1 paragraphs 1-2, column 2 paragraph 2, and page 1340 Fig. 1); (b) selectively exposing discrete portions of the crosslinkable hydrogel and the coupling macromer, by means of a pattern photomask, to UV light thus only reacting portions that are not covered by the photomask;  and (c) incubating  the material overnight to remove the uncrosslinked polymer macromers as required by the claimed invention.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Samorezov et al., Gomez et al., and Skardal et al. to include cells in a   methacrylated natural polymer macromers solution prior to crosslinking (page 2678 column 2 first paragraph) as disclosed by Skardal wherein the natural polymer is oxidized  as  disclosed by Gomez, in order to form encapsulated hydrogels as disclosed by both Samorezov and Skardal as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to oxidize the alginate to provide more reactive groups for  chemical modificaiton (page 299 column 1 paragraph 2).  One of ordinary skill would be motivated to include the cells in the solution prior at crosslinking as Samorezov had already disclosed that the cells could be on the surface or within the hydrogel.  One who would have practiced this invention would have had a reasonable expectation of success because both Samorezov and Skardal disclosed forming a crosslinked hydrogel comprising cells within, while Skardal gave explicit  guidance with respect to including the cells in the hydrogel solution before crosslinking while Gomez provided guidance with respect to oxidize the alginate used in hydrogels in order to provide more reactive groups for chemical modifications.  It would have only required routine experimentation to oxidize the methacrylated natural polymer and include the cells in solution with the methacrylated natural polymer before crosslinking as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.


	Claims 30 and 33 remain rejected, in modified form under 35 U.S.C. 103 as being unpatentable over the combination of Samorezov et al. (Bioconjugate Chemistry, 2015, 26, 1339-1347), Gomez et al. (Carbohydrate Polymers 67 (2007) 296-304); and Skardal et al. (Tissue Engineering: Part A, Vol. 16, No. 8, 2010 2675-2685) as applied to claim 16, 27, 28, 29, and 31 above, and further in view of Alsberg et al. (Pub. No.: US 2011/0008443; Pub. Date: Jan. 13, 2011) for reasons of record.

	Regarding claims 30, and 33 the combination of Samorezov et al., Gomez et al.,  and Skardal et al. disclose  a method of making micropatterned spatial controlled hydrogel wherein the alignment of the cells seeded on the hydrogel  are controlled the method comprising (a) providing an ionically crosslinkable  natural polymer hydrogel base polymer of methacrylated alginate (Title and abstract) wherein the alginate is oxidized (Gomez et al.), a crosslinkable bioactive agent coupling macromer, calcium chloride  for ionic crosslinking and an active agent (page 1346 column 1 paragraph 2, page 1345 column 1 paragraphs 1-2, column 2 paragraph 2, and page 1340 Fig. 1), wherein the coupling polymer macromere is methacrylated heparin and the bioactive agent is heparin binding growth factors (page 1344 column 1 bottom of the page); (b) selectively exposing discrete portions of the crosslinkable hydrogel and the methacrylated heparin, by means of a pattern photomask, to UV light thus only reacting portions that are not covered by the photomask;  and (c) incubating  the material overnight to remove the uncrosslinked polymer macromers go produce a crosslinked micropatterned spatial controlled hydrogel, wherein the cells are seeded on the hydrogel surface or in its interior (page 1344, column 2 paragraph 1), wherein cells are included in the polymer solution prior to crosslinking into a hydrogel, but the combination does not disclose wherein the heparin binding growth factor is the instantly elected BMP.
	With respect to the language “removing unreacted acrylated and/or methacrylated heparin and heparin binding growth factor not bound to crosslinked heparin; and further photocrosslinking the oxidized, methacrylated alginate hydrogel to photocrosslink regions of the oxidized, methacrylated alginate hydrogel not previously photocrosslinked”, this limitation comes after the growth factor spatially patterned biodegradable hydrogel having discrete and/or local patterns of immobilized growth factor, is formed, therefore the claimed method has already been accomplished and anything further is not directed towards nor does it limit the instantly claimed method.  However, in the interest of compact prosecution, Samorezov discloses (b) selectively exposing discrete portions of the crosslinkable hydrogel and amino acid peptide sequence, by means of a pattern photomask, to UV light thus only reacting portions that are not covered by the photomask;  and (c) incubating  the material overnight to remove the uncrosslinked polymer macromers (page 1346 column 1 paragraph).  It would have been prima face obvious to one of ordinary skill in the art to stimulate further crosslinking and removing additional uncrosslinked polymer macromers after the initial crosslinking and removing uncrosslinked polymer macromers as a mere duplication of a method in order to achieve a more pure product free from uncrosslinked polymer macromers.

	With respect to the language of wherein the discrete portions and/or patterns of immobilized bioactive agent modulate a function and/or characteristic of the at least on cell encapsulated therein and elicit location specific control over cellular function, as Samorezov discloses the instant spatially patterned hydrogel formed by the instantly claimed method it would be expected to modulate a function and/or characteristic of the at least on cell encapsulated therein and elicit location specific control over cellular function until and unless Applicant can provide evidence to the contrary.
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

	However, in the same field of endeavor of crosslinked hydrogels comprising a methacrylated alginate, heparin, and a heparin binding growth factor, Alsberg discloses wherein the heparin binding growth factor is BMP-2 (abstract, Fig 18 (a), and [0057]).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Samorezov et al., Gomez et al., Skardal et al., and Alsberg et al. to include the specific heparin binding growth factor BMP as disclosed by Alsberg in a method of forming a bioactive agent spatially patterned hydrogel comprising (a) providing an ionically crosslinkable  natural polymer hydrogel base polymer of methacrylated alginate (Title and abstract), a crosslinkable bioactive agent coupling macromer, calcium chloride  for ionic crosslinking, and an active agent (page 1346 column 1 paragraph 2, page 1345 column 1 paragraphs 1-2, column 2 paragraph 2, and page 1340 Fig. 1), wherein the coupling polymer macromere is methacrylated heparin and the bioactive agent is heparin binding growth factors (page 1344 column 1 bottom of the page); (b) selectively exposing discrete portions of the crosslinkable hydrogel and the methacryalted heparin, by means of a pattern photomask, to UV light thus only reacting portions that are not covered by the photomask;  and (c) incubating  the material overnight to remove the uncrosslinked polymer macromers as disclosed by Samorezov as a matter of combining prior art elements according to known methods to yield predictable results , with a reasonable expectation of success.  One of ordinary skill in the art would be motivated to do so as Samorezov had already disclosed providing the genus of heparin binding growth factor while Alsberg discloses the species of heparin binding growth factor of BMP known to be bound in a crosslinked hydrogel comprising methacrylate, heparin, and alginate.  Accordingly, it would have been a simple substitution of a genus for a species.  One who would have practiced the invention would have had a reasonable expectation of success because Samorezov had already disclosed the method of forming a spatially patterned hydrogel comprising heparin binding growth factors as active agents, while Alsburg provided guidance with respect to the specific heparin binding growth factor known to be used in crosslinked hydrogels being BMP.  It would only require routine experimentation to modify the method of forming a spatially patterned hydrogel to include the specific member of heparin binding growth factor, BMP, as required by the claimed invention. 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention. 

Response to arguments:
	To the extent that Applicants’ arguments are pertinent to maintained rejections, they are addressed as follows: 
	Applicant traverses the rejection arguing that the Samorezov does not discloses the instantly amended claim.  The claims recite a second crosslinking that is not disclosed by Samorezov.  Furthermore, Samorezov does not disclose removing the   bioactive agent coupling polymer macromers that are not crosslinked with the base polymer  and exposing the hydrogel to actinic radiation effective to initiate further crosslinking of the base polymer in regions of the hydrogel not previously exposed to actinic  radiation.  Additionally, Samorezov merely mentions methacrylated heparin.   Additionally, Samorez does not disclose adding the cells to the crosslinkable solution to arrive at the encapsulated cells rather the cells are added after crosslinking producing cells on the surface and not encapsulated.  Samorezov does not suggest that methacrylated heparin could be also used for special control of encapsulated cell behavior.  Samorezov does not disclose further exposing the hydrogel to actinic radiation effective to initiate
 further crosslinking of the base polymer in regions of the hydrogel not previously exposed to actinic radiation.  The second crosslinking creates dual crosslinks in the methacylated groups of alginate in the originally single crosslinked regions.  The second crosslinking would defeat the purpose of Samorezov of local regulation of the hydrogel physical properties.   Skardal does not disclosed oxydized methacrlyated natural polymers or the instantly claimed steps.

	Applicant’s argument has been fully considered, but not found persuasive.  With respect to the second crosslinking the claims are directed towards “[a] method for forming a bioactive agent spatially patterned biodegradable hydrogel having discrete portions and/or patterns of immobilized bioactive agent” and it appears that d) results in “a bioactive agent spatially patterned biodegradable hydrogel having discrete portions and/or patterns of immobilized bioactive agent”.  As steps a-d already accomplishes the method of creating the bioactive agent spatially patterned biodegradable hydrogel having discrete portions and/or patterns of immobilized bioactive agent, it is unclear what step e, with the additional crosslinking, is directed to, where it fits into the claimed method, or if it is just an intended use.  However, in the interest of compact prosecution, Samorezov discloses (b) selectively exposing discrete portions of the crosslinkable hydrogel and amino acid peptide sequence, by means of a pattern photomask, to UV light thus only reacting portions that are not covered by the photomask;  and (c) incubating  the material overnight to remove the uncrosslinked polymer macromers (page 1346 column 1 paragraph).  It would have been prima face obvious to one of ordinary skill in the art to stimulate further crosslinking and removing additional uncrosslinked polymer macromers after the initial crosslinking and removing uncrosslinked polymer macromers as a mere duplication of a method in order to achieve a more pure product free from uncrosslinked polymer macromers. 
With respect to Applicant’s argument that Samorezov does not disclose removing the   bioactive agent coupling polymer macromers that are not crosslinked with the base polymer this has been fully considered, but not found persuasive.  Samorezov discloses (c) incubating  the material overnight to remove the uncrosslinked polymer macromers (page 1346 column 1 paragraph).

 
  	Applicant’s argument that Samorezov does not disclose cells that are encapsulated in hydrogel is not persuasive as Samorezov clearly discloses that the cells are seeded on the hydrogel surface or in tis interior (page 344 column 2 paragraph 1).   Further, Skardal discloses adding cells to the methacrylated natural polymer macromers solution prior to crosslinking (page 2678 column 2 first paragraph).  With respect to Applicant’s argument that Samorezov does not suggest that methacrylated heparin could be also used for special control of encapsulated cell behavior.  This has been fully considered, but not found persuasive.  Samorezov specifically discloses the creation of a hydrogel to achieve precise spatial control over the properties of biomaterials such as mechanics, degradation rate, and cell adhesivity effect cell behaviors including spreading proliferation, and differentiation (abstract)

Applicant’s argument that Samorezov does not disclose further exposing the hydrogel to actinic radiation effective to initiate further crosslinking of the base polymer in regions of the hydrogel not previously exposed to actinic  radiation.  The second crosslinking creates dual crosslinks in the methacylated groups of alginate in the originally single crosslinked regionshas been fully considered, but not found persuasive.   Part c) of claim 16 recites exposing discrete portions of the photocrosslinkable hydrogel to actinic radiation effective to imitate cross-linking and additionally claim 22 recites a photomask with a defined patter to selectively expose the discrete portions of the photocrosslinkable hydrogel to actinic radiation.   The newly added limitation would not cause the dual crosslinking in methacrylated groups as both the methacrylated groups had already been exposed to radiation rather as the claim is currently written would cause the total gel to be crosslinked because the regions not previously not exposed to crosslinking would be crosslinked.   With respect to Applicant’s argument that duplication is a mere conclusionary statement this has been fully considered, but not found persuasive MPEP incudes duplication as a rational for prima facie obviousness (MPEP 2144.04)

Conclusion
No Claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617